Citation Nr: 0110199	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service, reportedly from April 1955 
through November 1958.  The matter comes before the Board of 
Veterans Appeals (BVA or Board) on appeal from a September 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO) which denied 
the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's entrance physical examination showed a loss 
of 30 degrees of flexion in the left knee, reflecting the 
presence of a preexisting left knee disorder.

3.  During service the veteran underwent surgery for excision 
of semilunar cartilage of the knee joint.

4.  The preexisting left knee disorder is shown to have 
chronically worsened or increased in severity during service.


CONCLUSION OF LAW

A preexisting left knee disorder was aggravated during 
service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303(a), 3.306 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that all known medical records have been 
obtained and are associated with the claims file.  In 
addition, the RO afforded the veteran a comprehensive VA 
examination in May 1998.  The veteran declined an opportunity 
to appear at a hearing to provide testimony in support of his 
claim.  While the RO denied the veteran's claim, the 
Statement of the Case reviewed all pertinent evidence and 
provided the veteran with all applicable laws and 
regulations.  Most importantly, the Statement of the Case 
effectively informed the veteran of the evidence necessary to 
substantiate his claim.  Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with its statutory duty to assist.

The veteran claims that he is entitled to service connection 
for a left knee disorder based on direct service connection 
or by aggravation.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Also, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In addition, 
every person employed in the active military, naval or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
See 38 U.S.C.A. § 1132.

The veteran's service medical records show that upon 
enlistment in April 1955, he was evaluated as having a 30 
degree loss of flexion in the left knee which was verified by 
x-ray and physical findings.  Service medical records 
reflected no treatment until December 1956 when the veteran 
underwent surgery for excision of semilunar cartilage of knee 
joint.  His postoperative course was complicated by a marked 
amount of swelling which required drainage.  The records also 
note that the veteran had several years of pain in his left 
knee and had an undiagnosed injury in high school playing 
football.  The veteran's discharge physical examination in 
October 1958 indicated that he had a six-inch surgical scar 
in his left knee, with slight swelling in the joint and no 
heat or redness but a slight fluid collection.  The report 
also indicated that the knee was stable.  The veteran's 
medical history also noted that fact that his left knee was 
injured in 1948, that he underwent surgery for removal of 
cartilage in 1956 and that he still had stiffness in his knee 
following prolonged standing or exercise.

Medical records from Northwestern Memorial Hospital show that 
in January 1978, the veteran underwent an arthrotomy with an 
excision of a foreign body, which was shown to be a piece of 
bone covered by white cartilage.  He had been experiencing 
pain in the left knee two months prior to surgery including 
locking of the left knee and difficulty of the left knee 
flexion.  He also complained of a "loose body" that had 
been causing the locking of the knee, which was the piece of 
bone removed in the surgery. 

A January 1998 statement from Mark K. Bowen, M.D., stated 
that the veteran had had been examined in his office twice 
during the last four months for a problem with his left knee.  
The veteran had indicated to Dr. Bowen that the condition 
occurred while he was in the United States Air Force in 1955, 
and that he had surgery on his left knee while in service in 
December 1956.  In November 1997 the veteran had x-rays taken 
which showed a deterioration of the knee, indicating that a 
replacement of the knee was recommended.

Also included in the record is a February 1998 statement from 
Jefferey A. Trunsky, M.D.  Dr. Trunsky indicated that the 
veteran had been examined in his office during the past 
several years on several occasions for knee problems, 
particularly in the left knee.  The veteran has severe 
degenerative changes and is in chronic pain.  He also 
indicated to Dr. Trunsky that the condition occurred in 1955 
while in the United States Air Force and that he had surgery 
on the left knee while in service in December 1956.

A VA examination was conducted in May 1998.  The report 
states that the veteran injured his left knee by twisting it 
during basic training.  He had surgery in 1956 to remove the 
meniscus.  He also had surgery to remove a loose body twelve 
years ago.  The veteran complained of pain, weakness, popping 
and locking of the knee.  He also stated that he limped when 
walking 3 blocks down a street, and that he is unable to work 
his job as a carpenter because of his difficulty with stairs 
and ladders.  The examiner noted a 10 degree flexion 
contracture in the left knee.  The x-rays indicated severe 
osteoarthritis in the left knee.  The veteran was diagnosed 
as having post meniscectomy degenerative joint disease in the 
left knee.

Based on the record, the Board finds that the veteran had a 
left knee disorder that preexisted his service.  While there 
was no diagnosis on the entrance physical examination, there 
clearly was functional impairment of the left knee, which the 
Board concludes was reflective of a preexisting disorder.  As 
such, the Board finds that any presumption of soundness was 
rebutted.  It is also significant that the veteran served for 
approximately nineteen months before he required medical 
attention.  

The Board further finds that the veteran's preexisting left 
knee disability was aggravated during service.  While the 
veteran's left knee was symptomatic upon entering service, 
this preexisting disorder increased in severity to the point 
of requiring surgery more than one year after entering 
service.  It would be a far different situation if the 
veteran's left knee required treatment during basic training 
or within the first six months of service.  Accordingly, the 
Board concludes that the veteran's preexisting left knee 
disorder was aggravated during service and service connection 
is warranted for the residuals of the surgery performed 
during service.


ORDER

Service connection for a left knee disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

